 

Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”) is made
effective as of January 1, 2017 (the “Effective Date”), by and between Oconee
Federal Savings and Loan Association, a federally chartered savings and loan
association (the “Association”) and Curtis T. Evatt (“Executive”). The
Association and Executive are sometimes collectively referred to herein as the
“parties.” Any reference to the “Company” shall mean Oconee Federal Financial
Corp., the mid-tier holding company of the Association. The Company is a
signatory to this Agreement for the purpose of guaranteeing the Association’s
performance hereunder.

 

WITNESSETH

 

WHEREAS, Executive is currently employed as President and Chief Financial
Officer of the Association pursuant to an employment agreement between the
Association and Executive entered into as of January 13, 2011, as amended (the
“Original Agreement”); and

 

WHEREAS, the Company and the Association desire to amend and restate the
Original Agreement to reflect the Executive’s promotion to the position of
President, Chief Executive Officer and Chief Financial Officer; and

 

WHEREAS, the Company and the Association desire to ensure the continued
availability of the Executive’s services as provided in this Agreement; and

 

WHEREAS, the Executive is willing to serve the Company and the Association on
the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the terms and conditions hereinafter provided, the parties hereby agree as
follows:

 

1.POSITION AND RESPONSIBILITIES

 

During the term of this Agreement, Executive shall serve as a member of the
boards of directors of the Company and the Association (together, the “Board”)
and as President, Chief Executive Officer and Chief Financial Officer of the
Company and the Association, and will perform all duties and will have all
powers that are generally incident to the position of the President, Chief
Executive Officer and Chief Financial Officer. Without limiting the generality
of the foregoing, Executive will be responsible for the overall management of
the Company and the Association, and will be responsible for establishing the
business objectives, policies and strategic plans of the Company and the
Association in conjunction with the Board. Executive also will be responsible
for providing leadership and direction to all departments or divisions of the
Company and the Association, and will be the primary contact between the Board
and other officers and employees of the Company and the Association. As
President, Chief Executive Officer and Chief Financial Officer, Executive will
report directly to the Board.

 

2.TERM AND DUTIES

 

(a)          Three Year Contract; Annual Renewal. The term of this Agreement
will begin as of the Effective Date and shall continue thereafter for a period
of three (3) years. Beginning on the first annual anniversary date of this
Agreement, and on each annual anniversary date thereafter, the term of this
Agreement shall be extended for a period of one year in addition to the
then-remaining term; provided that (1) the Association has not given notice to
the Executive in writing at least ninety (90) days prior to such renewal date
that the term of this Agreement shall not be extended further; and (2) prior to
such renewal date, the disinterested members of the Board of Directors of the
Association (the “Board”) have explicitly reviewed and approved the extension
and the results thereof shall be included in the minutes of the Board’s meeting.
On an annual basis prior to the deadline for the notice period referenced above,
the Board shall conduct a performance review of the Executive for purposes of
determining

 

 

 

 

whether to provide notice of non-renewal. Reference herein to the term of this
Agreement shall refer to both such initial term and such extended terms.

 

(b)          Termination of Agreement. Notwithstanding anything contained in
this Agreement to the contrary, either Executive or the Association may
terminate Executive’s employment with the Association at any time during the
term of this Agreement, subject to the terms and conditions of this Agreement.

 

(c)          Continued Employment Following Expiration of Term. Nothing in this
Agreement shall mandate or prohibit a continuation of Executive’s employment
following the expiration of the term of this Agreement, upon such terms and
conditions as the Association and Executive may mutually agree.

 

(d)          Duties; Membership on Other Boards. During the term of this
Agreement, except for periods of absence occasioned by illness, reasonable
vacation periods, and reasonable leaves of absence approved by the Board,
Executive shall devote substantially all of his business time, attention, skill,
and efforts to the faithful performance of his duties hereunder, including
activities and services related to the organization, operation and management of
the Association; provided, however, that, Executive may serve, or continue to
serve, on the boards of directors of, and hold any other offices or positions
in, business companies or business or civic organizations, which, in the Board’s
judgment, will not present any conflict of interest with the Association, or
materially affect the performance of Executive’s duties pursuant to this
Agreement. Executive shall provide the Board of Directors annually for its
approval a list of organizations for which the Executive acts as a director or
officer.

 

3.COMPENSATION, BENEFITS AND REIMBURSEMENT

 

(a)          Base Salary. In consideration of Executive’s performance of the
duties set forth in Section 2, the Association shall provide Executive the
compensation specified in this Agreement. The Association shall pay Executive a
salary of $208,560 per year (“Base Salary”). The Base Salary shall be payable
biweekly, or with such other frequency as officers of the Association are
generally paid. During the term of this Agreement, the Base Salary shall be
reviewed at least annually by the Board or by a committee designated by the
Board, and the Association may increase, but not decrease (except for a decrease
that is generally applicable to all employees) Executive’s Base Salary. Any
increase in Base Salary shall become “Base Salary” for purposes of this
Agreement.

 

(b)          Bonus and Incentive Compensation. Executive shall be entitled to
equitable participation in incentive compensation and bonuses in any plan or
arrangement of the Association or the Company in which Executive is eligible to
participate. Nothing paid to Executive under any such plan or arrangement will
be deemed to be in lieu of other compensation to which Executive is entitled
under this Agreement.

 

(c)          Employee Benefits. The Association shall provide Executive with
employee benefit plans, arrangements and perquisites substantially equivalent to
those in which Executive was participating or from which he was deriving benefit
immediately prior to the commencement of the term of this Agreement, and the
Association shall not, without Executive’s prior written consent, make any
changes in such plans, arrangements or perquisites that would adversely affect
Executive’s rights or benefits thereunder, except as to any changes that are
applicable to all participating employees. Without limiting the generality of
the foregoing provisions of this Section 3(c), Executive will be entitled to
participate in and receive benefits under any employee benefit plans including,
but not limited to, retirement plans, supplemental retirement plans, pension
plans, profit-sharing plans, health-and-accident insurance plans, medical
coverage or any other employee benefit plan or arrangement made available by the
Association and/or the Company in the future to its senior executives, including
any stock benefit plans, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements.

 

(d)          Paid Time Off. Executive shall be entitled to paid vacation time
each year during the term of this Agreement (measured on a fiscal or calendar
year basis, in accordance with the Association’s usual practices), as well as
sick leave, holidays and other paid absences in accordance with the
Association’s policies and procedures for senior executives. Any unused paid
time off during an annual period shall be treated in accordance with the
Association’s personnel policies as in effect from time to time.

 

(e)          Expense Reimbursements. The Association shall also pay or reimburse
Executive for all reasonable travel, entertainment and other reasonable expenses
incurred by Executive during the course of

 

 2 

 

 

performing his obligations under this Agreement, including, without limitation,
fees for memberships in such clubs and organizations as Executive and the Board
shall mutually agree are necessary and appropriate in connection with the
performance of his duties under this Agreement, upon presentation to the
Association of an itemized account of such expenses in such form as the
Association may reasonably require, provided that such payment or reimbursement
shall be made as soon as practicable but in no event later than March 15 of the
year following the year in which such right to such payment or reimbursement
occurred.

 

(f)          Automobile and Social Club. The Association shall provide Executive
with either (i) the use of an automobile suitable to the Executive’s position,
or (ii) a monthly cash allowance to cover the expenses of such an automobile.
The Association shall annually include on Executive’s Form W-2 any amount
attributable to Executive’s personal use of such automobile. In addition, the
Association shall reimburse or pay Executive amounts sufficient to establish or
maintain membership in any club or organization (business, social or otherwise)
which will benefit the Association (including such fees or dues relating to the
use of the club or organization).

 

4.PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION

 

(a)          Upon the occurrence of an Event of Termination (as herein defined)
during the term of this Agreement, the provisions of this Section 4 shall apply;
provided, however, that in the event such Event of Termination occurs within
eighteen (18) months following a Change in Control (as defined in Section 5
hereof), Section 5 shall apply instead. As used in this Agreement, an “Event of
Termination’’ shall mean and include any one or more of the following:

 

(i)          the involuntary termination of Executive’s employment hereunder by
the Association for any reason other than termination governed by Section 5 (in
connection with or following a Change in Control), Section 6 (due to Disability
or death), Section 7 (due to Retirement), or Section 8 (for Cause), provided
that such termination constitutes a “Separation from Service” within the meaning
of Section 409A of the Internal Revenue Code (“Code”); or

 

(ii)         Executive’s resignation from the Association’s employ upon any of
the following, unless consented to by Executive:

 

(A)         failure to appoint Executive to the position of President, Chief
Executive Officer and Chief Financial Officer, or a material change in
Executive’s function, duties, or responsibilities, which change would cause
Executive’s position to become one of lesser responsibility, importance, or
scope from the position and responsibilities described in Section 1, to which
Executive has not agreed in writing (and any such material change shall be
deemed a continuing breach of this Agreement by the Association); however,
notwithstanding the foregoing, this Section 4(a)(ii)(A) shall not apply if the
Executive relinquishes, for any reason, his duties as Chief Financial Officer
(and retains the sole title of President and Chief Executive Officer);

 

(B)         a relocation of Executive’s principal place of employment to a
location that is more than 20 miles from the location of the Association’s
principal executive offices as of the date of this Agreement;

 

(C)         a material reduction in the benefits and perquisites, including Base
Salary, to Executive from those being provided as of the Effective Date (except
for any reduction that is part of a reduction in pay or benefits that is
generally applicable to officers or employees of the Association);

 

(D)         a liquidation or dissolution of the Association; or

 

(E)         a material breach of this Agreement by the Association.

 

 3 

 

 

Upon the occurrence of any event described in clause (ii) above, Executive shall
have the right to elect to terminate his employment under this Agreement by
resignation for “Good Reason” upon not less than thirty (30) days prior written
notice given within a reasonable period of time (not to exceed ninety (90) days)
after the event giving rise to the right to elect, which termination by
Executive shall be an Event of Termination. The Association shall have thirty
(30) days to cure the condition giving rise to the Event of Termination,
provided that the Association may elect to waive said thirty (30) day period.

 

(b)          Upon the occurrence of an Event of Termination, the Association
shall pay Executive, or, in the event of his subsequent death, his beneficiary
or beneficiaries, or his estate, as the case may be, as severance pay or
liquidated damages, or both, the Base Salary and bonuses that Executive would be
entitled to for the remaining unexpired term of the Agreement. For purposes of
determining the bonus(es) payable hereunder, the bonus(es) will be deemed to be
(i) equal to the highest bonus paid at any time during the prior three years,
and (ii) otherwise paid at such time as such bonus would have been paid absent
an Event of Termination. Such payments shall be paid in a lump sum within ten
(10) days of the Executive’s Separation from Service (within the meaning of
Section 409A of the Code) and shall not be reduced in the event Executive
obtains other employment following the Event of Termination. Notwithstanding the
foregoing, Executive shall not be entitled to any payments or benefits under
this Section 4 unless and until Executive executes a release of his claims
against the Association, the Company and any affiliate, and their officers,
directors, successors and assigns, releasing said persons from any and all
claims, rights, demands, causes of action, suits, arbitrations or grievances
relating to the employment relationship, including claims under the Age
Discrimination in Employment Act, but not including claims for benefits under
tax-qualified plans or other benefit plans in which Executive is vested, claims
for benefits required by applicable law or claims with respect to obligations
set forth in this Agreement that survive the termination of this Agreement.

 

(c)          Upon the occurrence of an Event of Termination, the Association
shall pay Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, a lump sum cash payment
reasonably estimated to be equal to the present value of the contributions that
would have been made on the Executive’s behalf under the Association’s defined
contribution plans (e.g., 401(k) Plan, ESOP, and any other defined contribution
plan maintained by the Association), as if Executive had continued working for
the Association for the remaining unexpired term of the Agreement following such
Event of Termination, earning the salary that would have been achieved during
such period. Such payments shall be paid in a lump sum within ten (10) days of
the Executive’s Separation from Service and shall not be reduced in the event
Executive obtains other employment following the Event of Termination.

 

(d)          Upon the occurrence of an Event of Termination, the Association
shall provide, at the Association’s expense, for the remaining unexpired term of
the Agreement, nontaxable medical and dental coverage and life insurance
coverage substantially comparable, as reasonably available, to the coverage
maintained by the Association for Executive prior to the Event of Termination,
except to the extent such coverage may be changed in its application to all
Association employees (the “Insurance Coverage”). Notwithstanding the foregoing,
if the Insurance Coverage is not permitted by applicable law (including, but not
limited to, laws prohibiting discriminating in favor of highly compensated
employees) or to the extent such coverage will result in an excise tax or
additional tax to the Company, Association or Executive (other than ordinary
income tax), the Association shall pay the Executive a lump sum payment equal to
the monthly premiums payable by the Executive to obtain similar benefits, with
such payment made within ten (10) days of the Executive’s Separation from
Service, to the extent that such payment does not violate the Insurance Coverage
restrictions (other than ordinary income tax).

 

(e)          For purposes of this Agreement, a “Separation from Service” shall
have occurred if the Association and Executive reasonably anticipate that either
no further services will be performed by the Executive after the date of the
Event of Termination (whether as an employee or as an independent contractor) or
the level of further services performed will not exceed 49% of the average level
of bona fide services in the 12 months immediately preceding the Event of
Termination. For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii). If Executive is a Specified Employee, as defined in Code
Section 409A and any payment to be made under sub-paragraph (b) or (c) of this
Section 4 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive’s Separation from Service.

 

 4 

 

 

5.CHANGE IN CONTROL

 

(a)          Any payments made to Executive pursuant to this Section 5 are in
lieu of any payments that may otherwise be owed to Executive pursuant to this
Agreement under Section 4, such that Executive shall either receive payments
pursuant to Section 4 or pursuant to Section 5, but not pursuant to both
Sections.

 

(b)          For purposes of this Agreement, the term “Change in Control” shall
mean:

 

(i)          a change in control of a nature that would be required to be
reported in response to Item 5.01(a) of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); or

 

(ii)         a change in control of the Association within the meaning of the
Home Owner’s Loan Act, as amended (“HOLA”), and applicable rules and regulations
promulgated thereunder, as in effect at the time of the Change in Control; or

 

(iii)        any of the following events, upon which a Change in Control shall
be deemed to have occurred:

 

(A)         any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Association or the Company representing 25% or more of the combined voting power
of such outstanding securities, except for any securities purchased by any
employee stock ownership plan or trust established by the Association or the
Company; or

 

(B)         individuals who constitute the Board on the Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Effective Date whose election was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board, or whose nomination for
election by stockholders of the Association or the Company was approved by the
same Nominating Committee serving under an Incumbent Board, shall be, for
purposes of this subsection (B), considered as though they were members of the
Incumbent Board; or

 

(C)         a sale of all or substantially all the assets of the Association or
the Company, or a plan of reorganization, merger, consolidation, or similar
transaction occurs in which the security holders of the Association or the
Company immediately prior to the consummation of the transaction do not own at
least 50.1% of the securities of the surviving entity to be outstanding upon
consummation of the transaction; or

 

(D)         a proxy statement is issued soliciting proxies from stockholders of
the Association or the Company by someone other than the current management of
the Association or the Company of the Association, seeking stockholder approval
of a plan of reorganization, merger or consolidation of the Association or the
Company, or similar transaction with one or more corporations as a result of
which the outstanding shares of the class of securities then subject to the plan
are to be exchanged for or converted into cash or property or securities not
issued by the Association or the Company; or

 

(E)         a tender offer is made for 25% or more of the voting securities of
the Association or the Company, and stockholders owning beneficially or of
record 25% or more of the outstanding securities of the Association or the
Company have tendered or offered to sell their shares pursuant to such tender
offer and such tendered shares have been accepted by the tender offeror.

 

 5 

 

 

(F)         Notwithstanding anything herein to the contrary, a Change in Control
shall not be deemed to have occurred in connection with the initial
reorganization and conversion of the Association to a stock Association as a
subsidiary of the Company, or upon any subsequent second-step conversion of
Oconee Federal, MHC to stock form.

 

(c)          Upon the occurrence of a Change in Control followed within eighteen
(18) months by an Event of Termination (as defined in Section 4 hereof),
Executive, shall receive as severance pay or liquidated damages, or both, a lump
sum cash payment equal to three times the sum of (i) Executive’s highest annual
rate of Base Salary paid to Executive at any time under this Agreement, plus
(ii) the highest bonus paid to Executive with respect to the three completed
fiscal years prior to the Change in Control. Such payment shall be paid in a
lump sum within ten (10) days of the Executive’s Separation from Service (within
the meaning of Section 409A of the Code) and shall not be reduced in the event
Executive obtains other employment following the Event of Termination.

 

(d)          Upon the occurrence of a Change in Control followed within eighteen
(18) months by an Event of Termination (as defined in Section 4 hereof), the
Association shall pay Executive, or in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, a lump sum cash
payment reasonably estimated to be equal to the present value of the
contributions that would have been made on Executive’s behalf under the
Association’s defined contribution plans (e.g., 401(k) Plan, ESOP, and any other
defined contribution plan maintained by the Association), as if Executive had
continued working for the Association for thirty-six (36) months after the
effective date of such termination of employment, earning the salary that would
have been achieved during such period. Such payments shall be paid in a lump sum
within ten (10) days of the Executive’s Separation from Service and shall not be
reduced in the event Executive obtains other employment following the Event of
Termination. If Executive is a Specified Employee, as defined in Code Section
409A and any payment to be made under this sub-paragraph (c) or (d) of this
Section 5 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive’s Separation from Service.

 

(e)          Upon the occurrence of a Change in Control followed within eighteen
(18) months by an Event of Termination (as defined in Section 4 hereof), the
Association (or its successor) shall provide at the Association’s (or its
successor’s) expense, nontaxable medical and dental coverage and life insurance
coverage substantially comparable, as reasonably available, to the coverage
maintained by the Association for Executive prior to his termination, except to
the extent such coverage may be changed in its application to all Association
employees and then the coverage provided to Executive shall be commensurate with
such changed coverage. Such coverage shall cease thirty-six (36) months
following the termination of Executive’s employment. Notwithstanding the
foregoing, if the Insurance Coverage is not permitted by applicable law
(including, but not limited to, laws prohibiting discriminating in favor of
highly compensated employees) or to the extent such coverage will result in an
excise tax or additional tax to the Company, Association or Executive (other
than ordinary income tax), the Association shall pay the Executive a lump sum
payment equal to the monthly premiums payable by the Executive to obtain similar
benefits, with such payment made within ten (10) days of the Executive’s
Separation from Service, to the extent that such payment does not violate the
Insurance Coverage restrictions (other than ordinary income tax).

 

(f)          Notwithstanding the preceding paragraphs of this Section 5, in the
event that the aggregate payments or benefits to be made or afforded to
Executive in the event of a Change in Control would be deemed to include an
“excess parachute payment” under Section 280G of the Internal Revenue Code or
any successor thereto, then such payments or benefits shall be reduced to an
amount, the value of which is one dollar ($1.00) less than an amount equal to
three (3) times Executive’s “base amount,” as determined in accordance with
Section 280G of the Code. In the event a reduction is necessary, then the cash
severance payable by the Association pursuant to Section 5 shall be reduced by
the minimum amount necessary to result in no portion of the payments and
benefits payable by the Association under Section 5 being non-deductible to the
Association pursuant to Section 280G of the Code and subject to excise tax
imposed under Section 4999 of the Code.

 

6.TERMINATION FOR DISABILITY OR DEATH

 

(a)          Termination of Executive’s employment based on “Disability” shall
be construed to comply with Section 409A of the Internal Revenue Code and shall
be deemed to have occurred if: (i) Executive is unable to

 

 6 

 

 

engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for a continuous period of not less than 12
months, Executive is receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Association or the Company; or (iii) Executive is determined to be totally
disabled by the Social Security Administration. The provisions of Sections 6(b)
and (c) shall apply upon the termination of the Executive’s employment based on
Disability. Upon the determination that Executive has suffered a Disability,
disability payments hereunder shall commence within thirty (30) days.

 

(b)          Executive shall be entitled to receive benefits under any
short-term or long-term disability plan maintained by the Association. To the
extent such benefits are less than Executive’s Base Salary, the Association
shall pay Executive an amount equal to the difference between such disability
plan benefits and the amount of Executive’s Base Salary for the longer of one
(1) year following the termination of his employment due to Disability or the
remaining term of this Agreement, which shall be payable in accordance with the
regular payroll practices of the Association.

 

(c)          The Association shall cause to be continued life insurance coverage
and non-taxable medical and dental coverage substantially comparable, as
reasonable available, to the coverage maintained by the Association for
Executive prior to the termination of his employment based on Disability, except
to the extent such coverage may be changed in its application to all Association
employees or not available on an individual basis to an employee terminated
based on Disability. This coverage shall cease upon the earlier of (i) the date
Executive returns to the full-time employment of the Association; (ii)
Executive’s full-time employment by another employer; (iii) expiration of the
remaining term of this Agreement; or (iv) Executive’s death. Notwithstanding the
foregoing, if the Insurance Coverage is not permitted by applicable law
(including, but not limited to, laws prohibiting discriminating in favor of
highly compensated employees) or to the extent such coverage will result in an
excise tax or additional tax to the Company, Association or Executive (other
than ordinary income tax), the Association shall pay the Executive a lump sum
payment equal to the monthly premiums payable by the Executive to obtain similar
benefits, with such payment made within ten (10) days of the Executive’s
Separation from Service, to the extent that such payment does not violate the
Insurance Coverage restrictions (other than ordinary income tax).

 

(d)          In the event of Executive’s death during the term of this
Agreement, his estate, legal representatives or named beneficiaries (as directed
by Executive in writing) shall be paid Executive’s Base Salary at the rate in
effect at the time of Executive’s death in accordance with the regular payroll
practices of the Association for a period of one (1) year from the date of
Executive’s death, and the Association shall continue to provide non-taxable
medical, dental and other insurance benefits normally provided for Executive’s
family (in accordance with its customary co-pay percentages) for twelve (12)
months after Executive’s death. Such payments are in addition to any other life
insurance benefits that Executive’s beneficiaries may be entitled to receive
under any employee benefit plan maintained by the Association for the benefit of
Executive, including, but not limited to, the Association’s tax-qualified
retirement plans. Notwithstanding the foregoing, if the Insurance Coverage is
not permitted by applicable law (including, but not limited to, laws prohibiting
discriminating in favor of highly compensated employees) or to the extent such
coverage will result in an excise tax or additional tax to the Company,
Association or Executive (other than ordinary income tax), the Association shall
pay the Executive a lump sum payment equal to the monthly premiums payable by
the Executive to obtain similar benefits, with such payment made within ten (10)
days of the Executive’s Separation from Service, to the extent that such payment
does not violate the Insurance Coverage restrictions (other than ordinary income
tax).

 

7.TERMINATION UPON RETIREMENT

 

Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment at any time after Executive reaches age 65
or in accordance with any retirement policy established by the Board with
Executive’s consent with respect to him. Upon termination of Executive based on
Retirement, no amounts or benefits shall be due Executive under this Agreement,
and Executive shall be entitled to all benefits under any retirement plan of the
Association and other plans to which Executive is a party.

 

 7 

 

 

8.TERMINATION FOR CAUSE

 

(a)          The Association may terminate Executive’s employment at any time,
but any termination other than termination for “Cause,” as defined herein, shall
not prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall have no right to receive compensation or other
benefits for any period after termination for “Cause.” The term “Cause” as used
herein, shall exist when there has been a good faith determination by the Board
that there shall have occurred one or more of the following events with respect
to the Executive:

 

(i)          personal dishonesty;

 

(ii)         incompetence;

 

(iii)        willful misconduct;

 

(iv)        breach of fiduciary duty involving personal profit;

 

(v)         intentional failure to perform stated duties under this Agreement;

 

(vi)        willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or any violation of a final cease-and-desist
order; or

 

(vii)       material breach by Executive of any provision of this Agreement.

 

Notwithstanding the foregoing, Cause shall not be deemed to exist unless there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the Executive and an opportunity for the Executive to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct described above and specifying the particulars
thereof. Prior to holding a meeting at which the Board is to make a final
determination whether Cause exists, if the Board determines in good faith at a
meeting of the Board, by not less than a majority of its entire membership, that
there is probable cause for it to find that the Executive was guilty of conduct
constituting Cause as described above, the Board may suspend the Executive from
his duties hereunder for a reasonable period of time not to exceed fourteen (14)
days pending a further meeting at which the Executive shall be given the
opportunity to be heard before the Board. Upon a finding of Cause, the Board
shall deliver to the Executive a Notice of Termination, as more fully described
in Section 10 below.

 

(b)          For purposes of this Section 8, no act or failure to act, on the
part of Executive, shall be considered “willful” unless it is done, or omitted
to be done, by Executive in bad faith or without reasonable belief that
Executive’s action or omission was in the best interests of the Association. Any
act, or failure to act, based upon the direction of the Board or based upon the
advice of counsel for the Association shall be conclusively presumed to be done,
or omitted to be done, by Executive in good faith and in the best interests of
the Association.

 

9.RESIGNATION FROM BOARDS OF DIRECTORS

 

In the event of Executive’s termination of employment due to an Event of
Termination, Executive’s service as a director of the Association, the Company,
and any affiliate of the Association or the Company shall immediately terminate.
This Section 9 shall constitute a resignation notice for such purposes.

 

10.NOTICE

 

(a)          Any purported termination by the Association for Cause shall be
communicated by Notice of Termination to Executive. If, within thirty (30) days
after any Notice of Termination for Cause is given, Executive notifies the
Association that a dispute exists concerning the termination, the parties shall
promptly proceed to arbitration, as provided in Section 20. Notwithstanding the
pendency of any such dispute, the Association shall

 

 8 

 

 

discontinue paying Executive’s compensation until the dispute is finally
resolved in accordance with this Agreement. If it is determined that Executive
is entitled to compensation and benefits under Section 4 or 5, the payment of
such compensation and benefits by the Association shall commence immediately
following the date of resolution by arbitration, with interest due Executive on
the cash amount that would have been paid pending arbitration (at the prime rate
as published in The Wall Street Journal from time to time).

 

(b)          Any other purported termination by the Association or by Executive
shall be communicated by a “Notice of Termination” (as defined in Section 10(c))
to the other party. If, within thirty (30) days after any Notice of Termination
is given, the party receiving such Notice of Termination notifies the other
party that a dispute exists concerning the termination, the parties shall
promptly proceed to arbitration as provided in Section 20. Notwithstanding the
pendency of any such dispute, the Association shall continue to pay Executive
his Base Salary, and other compensation and benefits in effect when the notice
giving rise to the dispute was given (except as to termination of Executive for
Cause); provided, however, that such payments and benefits shall not continue
beyond the date that is 36 months from the date the Notice of Termination is
given. In the event the voluntary termination by Executive of his employment is
disputed by the Association, and if it is determined in arbitration that
Executive is not entitled to termination benefits pursuant to this Agreement, he
shall return all cash payments made to him pending resolution by arbitration,
with interest thereon at the prime rate as published in The Wall Street Journal
from time to time, if it is determined in arbitration that Executive’s voluntary
termination of employment was not taken in good faith and not in the reasonable
belief that grounds existed for his voluntary termination. If it is determined
that Executive is entitled to receive severance benefits under this Agreement,
then any continuation of Base Salary and other compensation and benefits made to
Executive under this Section 10 shall offset the amount of any severance
benefits that are due to Executive under this Agreement.

 

(c)          For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice that shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

 

11.POST-TERMINATION OBLIGATIONS

 

(a)          Executive hereby covenants and agrees that, for a period of one
year following his termination of employment with the Association, he shall not,
without the written consent of the Association, either directly or indirectly:

 

(i)          solicit, offer employment to, or take any other action intended (or
that a reasonable person acting in like circumstances would expect) to have the
effect of causing any officer or employee of the Association or the Company, or
any of their respective subsidiaries or affiliates, to terminate his or her
employment and accept employment or become affiliated with, or provide services
for compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Association or the Company, or any of their
direct or indirect subsidiaries or affiliates or has headquarters or offices
within 20 miles of the locations in which the Association or the Company has
business operations or has filed an application for regulatory approval to
establish an office;

 

(ii)         become an officer, employee, consultant, director, independent
contractor, agent, sole proprietor, joint venturer, greater than 5% equity owner
or stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other financial services entity or business that competes with the business of
the Association or its affiliates or has headquarters or offices within
twenty-five (25) miles of any office of the Association as of the date of this
Agreement; provided, however, that this restriction shall not apply if
Executive’s employment is terminated following a Change in Control or if
Executive does not have any right to or waives (or returns to the Association)
any payments under Section 4 hereof; or

 

(b)           As used in this Agreement, “Confidential Information” means
information belonging to the Association which is of value to the Association in
the course of conducting its business and the disclosure of which could result
in a competitive or other disadvantage to the Association. Confidential
Information includes, without

 

 9 

 

 

limitation, financial information, reports, and forecasts; inventions,
improvements and other intellectual property; trade secrets; know-how; designs,
processes or formulae; software; market or sales information or plans; customer
lists; and business plans, prospects and opportunities (such as possible
acquisitions or dispositions of businesses or facilities) which have been
discussed or considered by the management of the Association. Confidential
Information includes information developed by the Executive in the course of the
Executive’s employment by the Association, as well as other information to which
the Executive may have access in connection with the Executive’s employment.
Confidential Information also includes the confidential information of others
with which the Association has a business relationship. Notwithstanding the
foregoing, Confidential Information does not include information in the public
domain. The Executive understands and agrees that the Executive’s employment
creates a relationship of confidence and trust between the Executive and the
Association with respect to all Confidential Information. At all times, both
during the Executive’s employment with the Association and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Association, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Association.

 

(c)          Executive shall, upon reasonable notice, furnish such information
and assistance to the Association as may reasonably be required by the
Association, in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party; provided, however, that
Executive shall not be required to provide information or assistance with
respect to any litigation between the Executive and the Association or any of
its subsidiaries or affiliates.

 

(d)          All payments and benefits to Executive under this Agreement shall
be subject to Executive’s compliance with this Section 11. The parties hereto,
recognizing that irreparable injury will result to the Association, its business
and property in the event of Executive’s breach of this Section 11, agree that,
in the event of any such breach by Executive, the Association will be entitled,
in addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive and all persons acting for or with
Executive. Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Association, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood. Nothing herein will be construed as prohibiting the
Association or the Company from pursuing any other remedies available to them
for such breach or threatened breach, including the recovery of damages from
Executive.

 

12.SOURCE OF PAYMENTS

 

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Association. The Company may accede to this
Agreement but only for the purpose of guaranteeing payment and provision of all
amounts and benefits due hereunder to Executive.

 

13.EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Association and Executive,
including the Original Agreement, except that this Agreement shall not affect or
operate to reduce any benefit or compensation inuring to Executive of a kind
elsewhere provided. No provision of this Agreement shall be interpreted to mean
that Executive is subject to receiving fewer benefits than those available to
him without reference to this Agreement.

 

14.NO ATTACHMENT; BINDING ON SUCCESSORS

 

(a)          Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.

 

(b)          This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Association and their respective successors and assigns.

 

 10 

 

 

15.MODIFICATION AND WAIVER

 

(a)          This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto; provided, however, that if
the Company or Association determines, after a review of the regulations and
guidance issued under The Patient Protection and Affordable Care Act, or similar
laws, and all applicable IRS guidance, that this Agreement should be further
amended to avoid triggering the tax penalties or other restrictions imposed by
the Insurance Coverage restrictions, the Company or Association may amend this
Agreement to the extent necessary to avoid triggering the tax and interest
penalties imposed by the Insurance Coverage restrictions.

 

(b)          No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.

 

16.REQUIRED PROVISIONS

 

(a)          The Association may terminate Executive’s employment at any time,
but any termination by the Board other than termination for Cause shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause.

 

(b)          If Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Association’s affairs by a notice
served under Section 8(e)(3) [12 USC §1818(e)(3)] or 8(g)(1) [12 USC
§1818(g)(1)] of the Federal Deposit Insurance Act, the Association’s obligations
under this contract shall be suspended as of the date of service, unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the
Association may in its discretion (i) pay Executive all or part of the
compensation withheld while its contract obligations were suspended and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.

 

(c)          If Executive is removed and/or permanently prohibited from
participating in the conduct of the Association’s affairs by an order issued
under Section 8(e)(4) [12 USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of
the Federal Deposit Insurance Act, all obligations of the Association under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.

 

(d)          If the Association is in default as defined in Section 3(x)(1) [12
USC §1813(x)(1)] of the Federal Deposit Insurance Act, all obligations of the
Association under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.

 

(e)          All obligations under this Agreement shall be terminated, except to
the extent determined that continuation of the contract is necessary for the
continued operation of the Association, (i) by either the Office of the
Comptroller of the Currency or the Board of Governors of the Federal Reserve
System (collectively, the “Regulator”) or his or her designee, at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the
Association under the authority contained in Section 13(c) [12 USC §1823(c)] of
the Federal Deposit Insurance Act; or (ii) by the Director or his or her
designee at the time the Director or his or her designee approves a supervisory
merger to resolve problems related to operation of the Association or when the
Association is determined by the Director to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.

 

(f)          Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Association or the Company, whether pursuant to
this Agreement or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1828(k), and the regulations promulgated thereunder in 12 C.F.R. Part
359.

 

 11 

 

 

17.SEVERABILITY

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

18.HEADINGS FOR REFERENCE ONLY

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

19.GOVERNING LAW

 

This Agreement shall be governed by the laws of the State of South Carolina
except to the extent superseded by federal law.

 

20.ARBITRATION

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
panel of three arbitrators sitting in a location selected by Executive within
fifty (50) miles from the main office of the Association, in accordance with the
rules of the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes (“National Rules”) then in effect. One
arbitrator shall be selected by Executive, one arbitrator shall be selected by
the Association and the third arbitrator shall be selected by the arbitrators
selected by the parties. If the arbitrators are unable to agree within fifteen
(15) days upon a third arbitrator, the arbitrator shall be appointed for them
from a panel of arbitrators selected in accordance with the National Rules.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

21.INDEMNIFICATION

 

(a)          Executive shall be provided with coverage under a standard
directors’ and officers’ liability insurance policy, and shall be indemnified
for the term of this Agreement and for a period of six years thereafter to the
fullest extent permitted under applicable law against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his having
been a director or officer of the Association or any affiliate (whether or not
he continues to be a director or officer at the time of incurring such expenses
or liabilities), such expenses and liabilities to include, but not be limited
to, judgments, court costs and attorneys’ fees and the cost of reasonable
settlements (such settlements must be approved by the Board), provided, however,
Executive shall not be indemnified or reimbursed for legal expenses or
liabilities incurred in connection with an action, suit or proceeding arising
from any illegal or fraudulent act committed by Executive. Any such
indemnification shall be made consistent with Section 18(k) of the Federal
Deposit Insurance Act, 12 U.S.C. §1828(k), and the regulations issued thereunder
in 12 C.F.R. Part 359.

 

(b)          Any indemnification by the Association shall be subject to
compliance with any applicable regulations of the Federal Deposit Insurance
Corporation.

 

22.Notice

 

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

 

To the Association:

T. R. Evatt

115 E. North 2nd Street

Seneca, South Carolina 29678-1039

 

To Executive:

Curtis T. Evatt

At the address last appearing on

the personnel records of the Association

 

 12 

 

 

SIGNATURES

 

IN WITNESS WHEREOF, the Association and the Company have caused this Agreement
to be executed by their duly authorized representatives, and Executive has
signed this Agreement, on the date first above written.

 

      OCONEE FEDERAL SAVINGS AND LOAN ASSOCIATION         By: /s/ Robert N.
McLellan, Jr.     Chairman of the Board       OCONEE FEDERAL FINANCIAL CORP.    
    By: /s/ Robert N. McLellan, Jr.     Chairman of the Board       EXECUTIVE  
    /s/ Curtis T. Evatt   Curtis T. Evatt

 

 13 

 